Case 1:19-cv-03153-RM-NYW Document 1 Filed 11/06/19 USDC Colorado Page 1 of 10




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO


  Civil Action No. _______________________________

  WESLEY FELTS, on behalf of himself and all similarly situated persons,

         Plaintiff,

  v.

  STALLION OILFIELD SERVICES LTD., a Texas corporation,

         Defendant


                      CLASS AND COLLECTIVE ACTION COMPLAINT


         Plaintiff Wesley Felts, by and through undersigned counsel, individually and on

  behalf of all others similarly situated, files this Class and Collective Action Complaint

  against Defendant Stallion Oilfield Services Ltd. (“Stallion”).

                                 STATEMENT OF THE CASE

         1.      The federal Fair Labor Standards Act, 29 U.S.C. §201, et seq., (the

  “FLSA”) and analogous state laws contain various rules regarding employee wages and

  working hours. Stallion violated these laws by failing to compensate employees at “time

  and one-half” their regular rate of pay for all overtime hours worked. This class and

  collective action seeks to recover damages and backpay to compensate all current and

  former employees of Stallion for these wage violations.



                                                1
Case 1:19-cv-03153-RM-NYW Document 1 Filed 11/06/19 USDC Colorado Page 2 of 10




                           PARTIES, JURISDICTION, AND VENUE

         2.      Plaintiff, a former employee of Stallion, is an individual and resident of the

  State of Idaho.

         3.      Defendant Stallion Oilfield Services Ltd. is a Texas corporation with its

  corporate offices located at 999 18th Street, Suite 1530, Denver, Colorado 80202. At all

  times relevant to this action, Defendant has been located in and has conducted

  business in the State of Colorado.

         4.      This Court has jurisdiction over the parties and subject matter of this

  action pursuant to 29 U.S.C. §216(b) and 28 U.S.C. §1331. Venue is proper under 28

  U.S.C. §1391(b).

                                   FACTUAL BACKGROUND

         5.      Stallion is an oilfield service company headquartered in Denver, Colorado.

  Plaintiff worked for Stallion providing solids control services at various locations in North

  Dakota and Wyoming.

         6.      Although Plaintiff was required to work more than forty (40) hours per

  workweek, Plaintiff was not compensated at the mandated time and one-half rate for all

  of his overtime hours. In particular, Stallion failed to pay Plaintiff for all of his travel time

  to and from remote worksites. No overtime exemption applies to Plaintiff.

         7.      On information and belief, none of Stallion’s non-exempt employees were

  paid properly for their time worked.




                                                  2
Case 1:19-cv-03153-RM-NYW Document 1 Filed 11/06/19 USDC Colorado Page 3 of 10




                     COLLECTIVE AND CLASS ACTION ALLEGATIONS

         8.     Plaintiff brings this action as a FED. R. CIV. P. 23 class action, on behalf of

  himself and on behalf of a Class for which Plaintiff seeks certification. Pending any

  modifications necessitated by discovery, Plaintiff preliminarily defines this Class as

  follows:

                ALL CURRENT OR FORMER STALLION EMPLOYEES
                WHO WERE NOT PAID PROPERLY FOR TRAVEL TIME.

         9.     This action is properly brought as a class action for the following

  reasons:

                a.     The Class is so numerous that joinder of all Class Members

                       is impracticable. Plaintiff is informed and believes that the

                       number of Class Members exceeds one-hundred.

                b.     Numerous questions of law and fact regarding the liability of

                       Stallion are common to the Class and predominate over any

                       individual issues which may exist.

                c.     The claims asserted by Plaintiff are typical of the claims of

                       Class Members and the Class is readily ascertainable from

                       Stallion’s own records. A class action is superior to other

                       available methods for the fair and efficient adjudication of

                       this controversy.

                d.     Plaintiff will fairly and adequately protect the interests of

                       Class Members. The interests of Class Members are
                                                3
Case 1:19-cv-03153-RM-NYW Document 1 Filed 11/06/19 USDC Colorado Page 4 of 10




                        coincident with, and not antagonistic to, those of Plaintiff.

                        Furthermore, Plaintiff is represented by experienced class

                        action counsel.

         10.    For the foregoing reasons, Plaintiff also seeks certification of an FLSA

  “opt-in” collective action pursuant to 29 U.S.C. §216(b) for all claims asserted by Plaintiff

  because his claims are nearly identical to those of other Class Members. Plaintiff and

  Class Members are similarly situated, have substantially similar or identical job

  requirements and pay provisions, and were subjected to Stallion’s common practice,

  policy or plan regarding employee wages and hours.

                                FIRST CLAIM FOR RELIEF
           (Violation of the Fair Labor Standards Act, 29 U.S.C. § 201, et seq.)

         11.    Plaintiff incorporates by reference all of the above paragraphs.

         12.    At all relevant times, Stallion has been, and continues to be, an

  “employer” within the meaning of the FLSA.

         13.    Stallion is an enterprise engaged in interstate “commerce” and/or in the

  production of “goods” for “commerce” within the meaning of the FLSA.

         14.    At all relevant times, Stallion has had gross annual volume of sales in

  excess of $500,000.

         15.    At all relevant times, Stallion has employed, and continues to employ,

  non-exempt “employees,” including Plaintiff. Plaintiff consents to sue in this action

  pursuant to 29 U.S.C. §216(b).

         16.    Plaintiff was an employee of Stallion within the meaning of the FLSA.
                                                4
Case 1:19-cv-03153-RM-NYW Document 1 Filed 11/06/19 USDC Colorado Page 5 of 10




         17.    While employed by Stallion, Plaintiff was engaged in commerce or in the

  production of goods for commerce within the meaning of the FLSA.

         18.    As a result of the foregoing conduct, as alleged, Stallion has violated, and

  continues to violate, the FLSA, 29 U.S.C. § 201, et seq. These violations were

  committed knowingly, willfully and with reckless disregard of applicable law.

         19.    As a result, Plaintiff and Class Members has been damaged in an amount

  to be determined at trial.

                                  SECOND CLAIM FOR RELIEF
                               (Violation of State Overtime Laws)

         20.    Plaintiff incorporates by reference all of the above paragraphs.

         21.    The conduct alleged above also constitutes a violation of the laws of

  certain states with overtime laws analogous to the FLSA. On information and belief,

  Stallion engaged in the conduct described above at locations in North Dakota,

  Colorado, Ohio and Pennsylvania.

         22.    Therefore, Stallion violated the applicable overtime laws of these states,

  including the North Dakota Overtime Law, N.D.C.C. §34-01, et seq. and N.D.A.C. §46;

  the Pennsylvania Overtime Law 43 P.S. §333.101, et seq.; the Colorado Overtime Law

  C.R.S. § 8-4-101, et seq. and C.R.S. §8-6-101, et seq.; and the Ohio Overtime Law OH

  Rev. Code 4111, et seq. In each of these states, Stallion failed to pay the overtime

  required by these state laws.

         23.    In particular, since these Overtime Laws each contain provisions

  analogous or identical to the FLSA, the conduct described above also violates each of
                                               5
Case 1:19-cv-03153-RM-NYW Document 1 Filed 11/06/19 USDC Colorado Page 6 of 10




  these Laws.

         24.    As a result, Class Members have been damaged in an amount to be

  determined at trial.

                                DOCUMENT PRESERVATION

         25.    As part of discovery, Plaintiff will be requesting certain documents and

  information from Stallion. Please note the document preservation instructions attached

  hereto.

                                    REQUEST FOR RELIEF

         WHEREFORE, Plaintiff respectfully requests that the Court enter judgment in

  favor of himself and Class Members and against Stallion as follows:

         1.     Determining that the action is properly maintained as a class and/or

  collective action, certifying Plaintiff as the class representative, and appointing Plaintiff’s

  counsel as counsel for Class Members;

         2.     Ordering prompt notice of this litigation to all potential Class Members;

         3.     Awarding Plaintiff and Class Members declaratory and/or injunctive relief

  as permitted by law or equity;

         4.     Awarding Plaintiff and Class Members their compensatory damages,

  service awards, attorneys’ fees and litigation expenses as provided by law;

         5.     Awarding Plaintiff and Class Members their pre-judgment, post-judgment

  and moratory interest as provided by law;

         6.     Awarding Plaintiff and Class Members liquidated damages and/or

                                                 6
Case 1:19-cv-03153-RM-NYW Document 1 Filed 11/06/19 USDC Colorado Page 7 of 10




  statutory penalties as provided by law; and

        7.     Awarding Plaintiff and Class Members such other and further relief as the

  Court deems just and proper.

        Respectfully submitted this 6th day of November, 2019.

                                                 s/Brian D. Gonzales
                                          _________________________________
                                          Brian D. Gonzales
                                          THE LAW OFFICES OF
                                          BRIAN D. GONZALES, PLLC
                                          2580 East Harmony Road, Suite 201
                                          Fort Collins, Colorado 80528
                                          Telephone: (970) 214-0562
                                          BGonzales@ColoradoWageLaw.com

                                          Counsel for Plaintiff




                                                7
Case 1:19-cv-03153-RM-NYW Document 1 Filed 11/06/19 USDC Colorado Page 8 of 10




                      DOCUMENT PRESERVATION INSTRUCTIONS

        Plaintiff will be requesting electronic and other documentary evidence during
  discovery in this matter. This evidence will be of critical importance and Plaintiff wants to
  ensure that the types of documentary and electronic evidence that will be requested the
  course of discovery are preserved.

         As you may be aware, “[w]hen a lawyer who has been retained to handle a matter
  learns that litigation is probable or has been commenced, the lawyer should inform the
  client of its duty to preserve potentially relevant documents and of the possible
  consequences of failing to do so.” Standard 10, Preservation of Documents, ABA Civil
  Discovery Standards (Aug. 2004). This duty “applies to information stored in an electronic
  medium or format…” Id. at Standard 29.

         Various kinds of electronic data will be important in this lawsuit. The data Plaintiff
  anticipates will be relevant includes, but is not limited to, the following:

         -      The portions of any database or system maintained or used that contains
                time stamps or other data, including timesheets and telephone records,
                relating to the hours worked by Plaintiff and putative opt-in plaintiffs and/or
                class members as well as their pay;

         -      Emails and other electronic and hard-copy documents pertaining to
                Defendant’s decisions regarding overtime pay and recording of hours;

         -      Emails and other electronic and hard-copy documents pertaining to
                Defendant’s reliance on department of labor authority in making its
                decisions regarding overtime pay and recording of hours;

         -      Emails and other electronic and hard-copy documents pertaining to any
                audit or investigation performed by the department of labor;

         -      Emails and other electronic and hard-copy documents pertaining to the job
                duties performed by Defendant’s employees, including Plaintiff;

         -      Emails and other electronic and hard-copy documents pertaining to the
                hours worked by Defendant’s employees, including Plaintiff;

         -      Emails sent and received by Plaintiff, putative opt-in plaintiffs or class
                members, and their managers/supervisors;

         -      Emails and other electronic or hard-copy documents pertaining to
                                                8
Case 1:19-cv-03153-RM-NYW Document 1 Filed 11/06/19 USDC Colorado Page 9 of 10




                Defendant’s compliance with the Fair Labor Standards Act and/or state
                laws; and

         -      Emails and other electronic or hard-copy documents pertaining to Plaintiff
                and all other current or former employees.

          This data, including all associated metadata, must be preserved. Therefore,
  Plaintiff requests that Defendant perform offline backups of any databases which contain
  information of the types identified above. Plaintiff also requests that Defendant perform
  offline backups of all current Microsoft Exchange (or other email) databases to external
  hard drives, preserving their native format. These backups should be done routinely from
  this point forward.

          The laws and rules prohibiting destruction of evidence apply to electronically stored
  information in the same manner that they apply to other evidence. Therefore, Plaintiff
  requests that Defendant take every reasonable step to preserve this information until the
  final resolution of this matter, and discontinue all data destruction activities, including but
  not limited to, backup tape recycling policies, any automatic email deletion functions, and
  refrain from disposing of any relevant hardware or data storage. In short, Plaintiff
  requests that the utmost care be taken in the preservation of all relevant electronic data,
  including metadata.




                                                9
        Case 1:19-cv-03153-RM-NYW Document 1 Filed 11/06/19 USDC Colorado Page 10 of 10
DocuSign Envelope ID: B4D8E23E-3E79-465F-8804-82239C445DEA




                                     CONSENT TO BECOME A PARTY PLAINTIFF

                                          Complete and Mail, Text or Email to:
                                      ATTN: STALLION UNPAID WAGES LAWSUIT
                                        The Law Offices of Brian D. Gonzales, PLLC
                                            2580 East Harmony Road, Suite 201
                                               Fort Collins, Colorado 80528
                                              Telephone/Text: (970) 214-0562
                                        Email: BGonzales@ColoradoWageLaw.com

            By signing below, I state that I have been employed by Stallion (“Defendant”) and was denied
            wages required by law. I hereby consent to join this lawsuit seeking unpaid wages based on
            Defendant’s violations of the Fair Labor Standards Act, 29 U.S.C. Section 201, et. seq. and any
            applicable state laws.

            I hereby designate The Law Office of Brian D. Gonzales, PLLC to represent me for all purposes
            of this action.
              9/25/2019
            _______________________________ ___________________________________________
            Date/Signature
                  9/25/19
            _______________________________
            Print Full Name

            *Statute of limitations concerns mandate that you return this form as soon as possible to
            preserve your rights.

            ** If you do not hear from us after you return this form, please contact us to confirm
            receipt.
